  Case: 1:12-cv-05746 Document #: 725 Filed: 09/10/19 Page 1 of 1 PageID #:24020




Clerk of Court

United States District Court for the Northern District of lllinois
                                                                     lg|0   Stp   l0     fiH 9: lrb
Dirksen United States Courthouse

219 South Dearborn St.

Chicago,   lL     60604

Re; Chervat V Resort   Marketing   Group CL#:62132045501
Dear Sir or Madam:

I am  writing to find, hopefully, with your help, the outcome, insofar as those named/qualified
in this class action suit.

After establishing a person named, qualified as being adversely affected, after going through all
informational demands and compliance - all is silent.



ln the least I hope everyone in my position has not been taken       fora ride, which I understand          is

more the typical scenario, I believe. As I have had a few product headaches in my life that           fit
the same situation, only to be forgotten and never heard from, again.



Well, l'm not going to take it anymore. After this, I will never answer another class action
query. I will not help to make the case!



I hope you   will shed some light for me and perhaps please give me a true way of contact
for those with the true answers, in the above named suit.

Thank You Sincerely,

Shelia Henderson

6925 Bannister Rd.

Cumming, GA 30028

                                                                  tn
                                                               FI LE
                                                                 sEP 1 0          201s

                                                               THOMAS O, BRUTON
                                                           GLERK U.S, DISTRISI COURT
